Case 2:17-cv-05304-TR Document 82 Filed 05/13/21 Page 1 of 2

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

 

RCC FABRICATORS, INC,
Plaintiff, ' CIVIL ACTION NO.:
2:17-cv-05304-JS
UMOJA ERECTORS LLC, NORTH
AMERICAN SPECIALTY INSURANCE
COMPANY, i
Defendants.

 

SUMMARY OF KEVIN LUMPKIN TESTIMONY

In order to shorten repetitive testimony by Kevin Lumpkin, it was stipulated by all the
parties that he would testify that the following steel beams and related pieces were delivered by
RCC Fabricators, Inc. to the PSSC site with fabrication errors which were not the result of field
verification measurements:

Fifth Floor Steel:
1. 41B3, 41B3, 45FR3, 39B6, 40B6, 37B1, 35B3, 35B3, 35B4, 31B3, 32B4, 32B2,
31BI, 34B1,
34B1, 29B1, 29B2
Penthouse Steel:

1, WTs PSSC Stiffner plates 30 pieces

2. 6B4, 13B1, 13B2, 16P6, 12B4, 12B1, 12B2,
Screen Wall Steel

1, 26VB2, 25B5, 25B2

 

 
Case 2:17-cv-05304-TR Document 82 Filed 05/13/21 Page 2 of 2

CONNELL FOLEY LAW OFKICE OF DEAN WEISGOLD

By:

   

 

 

Counsel for Defendant, UMOJA
Erectors LLC

 

 
